Citation Nr: 0711251	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (claimed as numbness in the hands) as secondary to 
service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In addition to the issues noted on the 
title page of this decision, the RO in October 2002 also 
denied the veteran's claim for entitlement to service 
connection for a sciatic nerve disorder (claimed as numbness 
in the feet) as secondary to service-connected degenerative 
arthritis of the lumbar spine.  However, the RO subsequently 
granted service connection for this claim October 2006.  As 
this is a full grant of the benefits sought regarding this 
issue, the issue is no longer in appellate status and will 
not be further addressed.  This appeal was previously before 
the Board in November 2004 at which time the case was 
remanded for additional evidentiary and due process 
development.  


FINDINGS OF FACT

1.  The competent and persuasive medical evidence establishes 
that the veteran does not have bilateral carpal tunnel 
syndrome.

2.  The veteran's degenerative arthritis of the lumbar spine 
is manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and decreased right ankle reflex.


CONCLUSION OF LAW

1.  The criteria for service connection for carpal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for an evaluation greater than 40 percent, 
to 60 percent, for degenerative arthritis of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in August 
2002, which was prior to the October 2002 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2002 letter as well as a February 2005 
letter, and the March 2003 statement of the case and October 
2006 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the letters 
above implicitly notified the appellant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was advised to identify any source of evidence 
and that VA would assist her in requesting such evidence.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim for service connection for bilateral 
carpal tunnel syndrome is being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  In regard to the claim for 
an increased rating for degenerative arthritis of the lumbar 
spine, the RO will adjudicate the effective date of the 
increased rating after providing the veteran with proper 
Dingess/Hartman notice.  The veteran was previously provided 
with the rating criteria for degree of disability.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing, a request 
that she later withdrew.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.


II.  Carpal Tunnel Syndrome

Facts

The veteran's service medical records show a normal clinical 
evaluation of the upper extremities during a periodic 
examination in March 1981.  Treatment records in November 
1982 and January 1983 reflect the veteran's complaints of 
radiating arm pain and pain with gripping.  She was assessed 
as having arthritis.  

In July 2002, the veteran filed a claim for service 
connection for numbness in her hands.  

A July 2002 VA psychiatric progress note indicates that the 
veteran had carpal tunnel syndrome. 

During an October 2002 VA peripheral nerve examination, the 
veteran complained that her hands went numb on a daily basis 
and she reported experiencing numbness for the past six to 
eight months.  She added that jogging seemed to exacerbate 
her symptoms.  The examiner opined that numbness of the 
veteran's hand was unlikely caused by any lower back injuries 
and that given her symptoms, the possibility of carpal tunnel 
syndrome should be considered.  

VA outpatient records dated in 2002 and 2003 are scant 
regarding wrist problems.  They do contain the veteran's 
complaints of shoulder pain as well as diagnoses of 
degenerative arthritis of multiple joints.  An April 2003 
record reflects the veteran's complaints of numbness and 
tingling, although this record does not note where the 
veteran experiences these symptoms.  

In April 2004, the veteran underwent a private psychological 
disability evaluation for purposes of determining entitlement 
to disability benefits from the Social Security 
Administration (SSA).  During the evaluation, the veteran 
reported that she began having numbness and tingling in her 
hands in 1999.

In July 2004, the veteran was awarded SSA disability benefits 
for disabilities that do not include carpal tunnel syndrome.  

During a September 2005 VA neurological examination, the 
examiner noted at the outset that one of the purposes of the 
examination was to find out if the veteran had carpal tunnel 
syndrome and whether it related to degenerative arthritis of 
the spine.  He stated that "it should be apparent that since 
carpal tunnel is in the wrist, there is no way that the 
condition of the lumbar spine can cause it, if indeed it 
turns out to be present."  The examiner also stated that 
from her account the veteran's complaints of numbness in the 
hands was an intermittent, rather than, a continuous symptom.  
He relayed the veteran's report that the hand numbness 
occurred in episodes on a daily basis and became worse with 
jogging.  Examination of the hands revealed weakness on both 
the right and left, a level of 4+/5 of all the intrinsic 
muscles on both sides, sparing those innervated by the median 
nerve.  There was no Tinel or Phalen phenomenon over the 
wrist, but there was Tinel sign at the cubit bilaterally.  
The examiner stated that he was not able to identify carpal 
tunnel syndrome in the veteran.  He did opine that she had a 
modest bilateral compressive ulnar neuropathy at the left of 
the elbow where a Tinel phenomena was found over the entrance 
to the cubital tunnel bilaterally.  He associated this 
condition with the veteran's severe widespread degenerative 
joint disease.  He went on to state that "it is impossible 
that carpal tunnel syndrome can be related to the lumbar 
spine."  He explained that "the human body was simply not 
built that way."  He further noted that the veteran was 
being referred for an electromyogram and nerve conduction 
study in late September.  

A VA orthopedic examination was also performed in September 
2005.  Regarding the claim for carpal tunnel syndrome, the 
examiner said that the veteran's hand symptoms included her 
hands going to sleep at night, as did other joints, and that 
the subject of carpal tunnel syndrome was first raised during 
an examination two years earlier.  The examiner said that the 
veteran had never been treated for carpal tunnel nor 
underwent evaluations for carpal tunnel syndrome, nor did she 
claim carpal tunnel.  

Results of EMG/NCV studies performed in late September 2005 
involving both hands were normal except for 
electrophysiological evidence "w/w L".  The examiner said 
that he could not exclude radicular causes of symptoms.  

In an addendum opinion in September 2006, the VA neurological 
examiner who examined the veteran in September 2005 reviewed 
the veteran's claims folder and medical records.  He provided 
an in depth written report of the medical evidence, including 
the EMG/NCV results from the September 2005 study.  He opined 
that "there is no evidence whatsoever that carpal tunnel 
syndrome exists and even if it did that it has any 
relationship to degenerative arthritis in the lumbar spine.  
There are no neural pathways which connect the two areas." 

Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006).

The record in this case includes references to carpal tunnel 
syndrome.  However, the weight of evidence establishes that 
the veteran does not have carpal tunnel syndrome.  In this 
regard, while an October 2002 VA peripheral nerve examiner 
stated that the possibility of carpal tunnel syndrome should 
be considered, this disability has never been diagnosed.  In 
fact, a subsequent VA peripheral nerve examiner who examined 
the veteran in September 2005 stated in an addendum opinion 
in September 2006, that "there is no evidence whatsoever 
that carpal tunnel syndrome exists."  In addition to 
examining the veteran and reviewing her claims file in 
detail, this examiner based his opinion on EMG/NCV studies of 
the veteran's hands that were performed in late September 
2005.  These results showed that both hands were normal, 
except for "electrophysiological evidence 'w/wL' ".  

The examiner went on to state that even if the veteran had 
carpal tunnel syndrome, there was no evidence that it has any 
relationship to the veteran's degenerative arthritis of the 
spine.  The examiner explained that there were no neural 
pathways which connected the two areas.  See 38 C.F.R. 
§ 3.310.    

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof that the veteran presently has carpal tunnel syndrome, 
the claim must be denied.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, it is noteworthy to point out that a VA 
orthopedic examiner in August 2005 noted that the veteran had 
never been treated for carpal tunnel syndrome, evaluated for 
carpal tunnel syndrome, nor did she claim carpal tunnel 
syndrome.  

Under these circumstances, the claim for service connection 
for carpal tunnel syndrome must be denied.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine is not for application in this 
case.  See 38 U.S.C.A. § 5107.

III.  Back Disability

Facts

The veteran's service medical records show that she injured 
her back in January 1981 in a fall.  Due to continuing back 
symptoms, the veteran was medically discharged from service 
in April 1984.  

In June 1995, the RO granted service connection for 
degenerative arthritis of the lumbar spine and assigned the 
veteran a 10 percent evaluation, effective September 28, 
1994.  

In July 2002, the veteran filed a claim for an increased 
evaluation for her service-connected back disability.  She 
reported that a recent computed tomography (CT) scan showed 
narrowing of 5-6 vertebrae.  She also reported having 
constant pain with pain that radiated down her side, from her 
hip to her feet.  

The veteran underwent a VA orthopedic examination in October 
2002 at which time she reported increased, severe, back pain.  
She also complained of severe stiffness, fatigability and 
lack of any endurance.  It is noted that she was not able to 
do almost any physical activity.  On examination the veteran 
had pain upon palpation to the lower lumbosacral spine with 
pain into the paravertebral areas of the right side.  The 
pain radiated to the hip and to the leg.  Range of motion 
revealed forward flexion from 0 to 24 degrees, backward 
extension from 0 to 5 degrees, lateral flexion on the left 
from 0 to 8 degrees and the right from 0 to 10 degrees.  
Straight leg raising was 0 to 5 degrees on the right with 
pain and 0 to 14 degrees on the left with pain.  X-rays taken 
in August 2001 were noted as showing moderate degenerative 
joint disease arthritis, generalized osteopenia and moderate 
scoliosis.  The veteran was noted to walk with a shuffling, 
unsteady gait, and used a cane for balance.  She was unable 
to stand on her toes or the back of her heels.  She was noted 
to have a posture abnormality.  The examiner diagnosed the 
veteran as having lumbosacral spine, traumatic arthritis, 
mild degree with generalized osteopenia and moderate 
scoliosis.  

There are voluminous VA treatment records on file dated from 
2002 to 2004, some of which note the veteran's chronic 
lumbosacral pain and marked degenerative changes in the 
lumbar spine.  These records include a December 2002 magnetic 
resonance imaging (MRI) report containing an impression of 
severe degenerative changes of the lumbar spine, diffuse 
intervertebral disc bulges of L-1-2, L-2-3, L-3-4 and L-5-S-
1.  Also noted was no focal disc protrusion, extrusion or 
central canal stenosis and moderate facet arthritis at L-3-4 
through L-5-S-1.

A November 2002 record from the VA medical center in 
Heartland-East notes that it was the veteran's first visit to 
the primary care clinic.  Findings revealed that she walked 
favoring her right leg, almost dragging it.  She was able to 
squat down and get up and could stand and walk on her heels.  
Paraspinous muscles were tense, especially on the right.  An 
impression was given of chronic pain syndrome, negative 
examination otherwise.  VA outpatient progress notes dated in 
November 2002 and January 2003 note that the veteran walked 
with a cane.  They also note that she had a history of 
chronic low back pain due to lumbar degenerative arthritis.  
An April 2003 record shows that the veteran had a pain 
assessment score of "6".  

Another MRI of the veteran's lumbar spine was performed in 
May 2003.  The impression given was no definite disc 
herniation, scoliosis and degenerative arthritis, changes of 
spinal stenosis secondary to degenerative arthritis, 
scoliosis and bulging disc at L-2-3, L-3-4 and L-4-5 
interspaces.  Also noted was bulging disc without definite 
signs of herniation of spinal stenosis.  It was further noted 
that examination was grossly similar to the prior examination 
in December 2002.  

On file is a July 2004 determination for the Social Security 
Administration (SSA), finding the veteran disabled for SSA 
benefit purposes as of March 2003 due to disabilities that 
included degenerative arthritis of the lumbosacral spine, 
generalized osteopenia, and moderate scoliosis.  

VA treatment records in 2005 include a record in May 2005 
showing a pain assessment score of "5".  

In August 2005, the veteran underwent a VA orthopedic 
examination where she complained of constant back pain that 
she described as "a hard ache and sometimes burning."  She 
assessed her pain on a pain scale from 1 to 10, as being a 7 
to 9.  She said her activities were limited due to the pain 
and she used a cane five to six days a week.  The examiner 
remarked that the veteran's history not only suggested 
incoordination and unsteadiness, but also weakness of 
movement, fatigability and lack of endurance.  The examiner 
also remarked that he did not have the veteran's claims file 
to review.  On examination the veteran's health status 
appeared generally good, although she was in moderate 
distress and changing position and movements in the examining 
room and showing facial contortions and even screaming out 
with pain.  Her gait did not show a limp, but she walked very 
slow and in a painful manner.  A lumbar scoliosis concave was 
noted to the left, but the spine was compensated above and 
below this lumbar scoliosis by having a level pelvis and a 
straight thoracic spine.  There were complaints of tenderness 
in the lumbar spine, particularly in the right paravertebral 
area in which muscle spasm was present.  Pain was noted to be 
a possible factor in the veteran's inability to walk on her 
toes or heels as well as a factor in her balance.  There was 
a loss of the normal lumbar lordosis.  

Range of motion revealed flexion of 40 degrees, extension of 
0 degrees, and right and left lateral bending of 10 degrees 
on each side.  The veteran cried out in pain, particularly on 
flexion.  Muscle atrophy was not visible.  Sensation in the 
lower extremities was intact.  X-rays of the lumbar spine 
revealed widespread degenerative disk disease of the lumbar 
spine with a scoliosis concave to the left.  Scoliosis was 
noted to be slightly greater than on an x-ray performed in 
2001.  The veteran was diagnosed as having degenerative disk 
disease, lumbar spine.  The examiner said that it was evident 
that the veteran had no findings suggesting a sciatic nerve 
disorder or any nerve involvement.  The examiner said that 
the veteran demonstrated limited motion, weakened movement, a 
history of fatigability; poor balance and incoordination 
which the examiner described as severe and would negatively 
impact the veteran's ability to be employed in any civil 
occupations.  He also noted that the veteran had subjective 
complaints of pain that were evident visibly during the 
examination with movements.  He related that pain to the 
veteran's degenerative arthritis of the lumbar spine.  

In an addendum opinion in September 2006, the August 2005 VA 
examiner said that he had reviewed the veteran's claims file 
and his prior examination report in August 2005, and had no 
specific changes to the body of his report.  However, he did 
relate the veteran's decreased right ankle reflex to her 
degenerative arthritis of the lumbar spine.  

Also in September 2005 the veteran underwent a VA 
neurological examination.  The examiner remarked that the 
veteran permitted little examination of her spine and no 
comment could be made concerning it.  He also noted that the 
veteran resisted straight leg raising while seated because of 
pain on slight elevation.  He said that effort, like all 
others which produced pain, was abandoned upon her indication 
of discomfort.  He said it appeared the veteran suffered 
severe widespread degenerative joint disease associated with 
osteopenia.  He said the diagnosis of sciatic neuropathy 
would have to await completion of electromyographic studies.  
He added that he should have seen that these were more likely 
related to root compression associated with degenerative 
joint disease which was strikingly present and which 
involved, at least, two disks in necrotizing changes which 
joint space collapse.  He said that ordinarily those spaces, 
when unstable, give rise to extreme pain.  He diagnosed the 
veteran as having hypertrophic degenerative osteoarthritis, 
diffuse, severe with secondary Tinel stenosis and nerve root 
compression, and probable radiculopathy of the lumbar 5 and 
sacral 1 bilaterally.  

In an addendum opinion in September 2006, the September 2005 
neurological VA examiner, after extensively reviewing the 
veteran's claims file, stated that with regard to whether 
there is a sciatic nerve disorder, he said such might have 
existed.  He explained that the term sciatic simply means 
pain going down the leg.  He said tenderness at the sciatic 
notch may be evoked from compression of muscle and has not 
necessarily any relationship to the nerve and the studies 
carried out previously failed to indicate functional 
abnormality of either the right or the left sciatic nerve.  
He stated that the service-connected degenerative arthritis 
of the lumbar spine directed involved only nerves, although 
it may be that a portion of the nerve root affects the 
muscles of the spine.  He also noted that the veteran showed 
visible manifestations of pain during the examination.  

Law and Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

In this case, the Board notes that the RO addressed the new 
criteria in its October 2006 supplemental statement of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The medical evidence in this case paints a somewhat complex 
disability picture involving the veteran's lumbar spine 
disability.  The veteran was initially assigned a 40 percent 
evaluation in October 2002 under the old Code 5292 for severe 
limitation of motion of the lumbar spine.  Since this is the 
maximum evaluation available under Code 5292, consideration 
cannot be given to a higher rating, even after considering 
the veteran's functional loss due to pain, weakness and 
fatigability.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

Under the previous version of the rating schedule, the 
criteria that provided for a higher than 40 percent 
evaluation are as follows:

Under Code 5293, a 40 percent rating is in order when 
intervertebral disc syndrome is severe, characterized by 
recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Code 5286, a 60 percent rating is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent rating is warranted for 
ankylosis at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Code 5242 
pertains to degenerative arthritis of the spine.  
Intervertebral disc syndrome is Code 5243.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.



Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent rating with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, a maximum schedular rating of 60 percent is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Looking to the old version of the rating criteria first, the 
Board finds that the veteran meets the criteria for a 60 
percent rating under Code 5293 for intervertebral disc 
syndrome.  As noted above, under this code, a 60 percent 
evaluation is warranted 


for pronounced intervertebral disc syndrome with pertinent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absence 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, little intermittent relief.  

During the September 2005 VA examination, the examiner 
recorded complaints of tenderness in the lumbar spine, 
particularly in the right paravertebral area in which muscle 
spasm was present.  He diagnosed the veteran as having 
probable radiculopathy of the lumbar 5 and sacral 1 
bilaterally.  Moreover, paraspinous muscles were noted to be 
"tense" during the November 2002 VA examination.  As far as 
characteristic pain, the medical records are replete with 
findings of characteristic pain.  Outpatient records note the 
veteran's chronic lumbosacral pain and marked degenerative 
changes in the lumbar spine.  She was given an impression in 
November 2002 of chronic pain syndrome, and was noted during 
the August 2005 examination to cry out in pain, particularly 
on flexion.  This examiner stated that the veteran had 
subjective complaints of pain that were evident visibly 
during the examination with movements.  He related the pain 
to the veteran's degenerative arthritis of the lumbar spine.  

Although the VA orthopedic examiner stated in his September 
2006 addendum report that the veteran did not have a sciatic 
nerve disorder, the September 2006 VA examiner explained that 
the term sciatic simply means pain going down the leg.  He 
went on to state that there was reason to believe that the 
degenerative arthritis in the lumbar spine affected nerves 
roots, some of which were represented in the sciatic nerve.  
He explained that the standard of neurological diagnosis was 
that the condition was called a root disorder or 
radiculopathy depending upon the site of the compression.  

Also, while there has not been a finding of absent ankle 
jerk, the September 2005 VA examiner found that the veteran 
had decreased right ankle reflex which he related to the 
veteran's degenerative disc disease.  This can be considered 
as analogous to "other neurological findings appropriate to 
site of diseased disc".  


Accordingly, the Board finds that the veteran's disability 
picture most approximates the criteria for a 60 percent 
rating under the old Code 5293 for intervertebral disc 
syndrome.  Since this is the maximum available rating under 
this code, a higher than 60 percent rating under Code 5293 
simply cannot be considered.  

The only other diagnostic code under the old criteria that 
provides for a higher than 60 percent rating is Code 5286 for 
unfavorable ankylosis.  Under this code, a 100 percent rating 
is warranted for unfavorable ankylosis of the spine.  
However, this criteria is not applicable in the veteran's 
case in view of the absence of evidence that the veteran has 
ankylosis of the spine.  Similarly, with respect to the 
revised rating schedule for back disabilities, the only 
pertinent criteria that provides for a higher than 60 percent 
rating is Code 5242 which provides for a 100 percent rating 
for unfavorable ankylosis of the entire spine.  However, 
without evidence that the veteran has ankylosis of the spine, 
this criteria is not applicable in this case.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim for an 
increased rating for her back disability should be referred 
for consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that she has had frequent hospitalizations for 
problems with her back, and there is nothing in the record to 
suggest that her disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.




ORDER

The claim for service connection for bilateral carpal tunnel 
syndrome is denied.  

An evaluation in excess of 40 percent, to 60 percent, for 
degenerative arthritis of the lumbar spine is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


